ORDER
PER CURIAM.
Defendant, Dennis Sanders, appeals from the judgment entered upon a jury verdict convicting him of second-degree assault in violation of Section 565.060, RSMo 2000. He contends the trial court plainly erred in permitting the State to present irrelevant evidence.
Having reviewed the briefs of the parties and the record on appeal, we conclude no manifest injustice or miscarriage of justice occurred. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).